DETAILED ACTION


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
 

Response to Arguments
35 USC § 103
Applicant’s arguments with respect to claim 31, 47, 57 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Independent Claim 31
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holma (US-20140226607) in view of Tooher (US-20170290008), Xu (US-20160100395), Rudolf (US-20140362832).
As to claim 31: Holma teaches an apparatus of a user equipment (UE), the UE configured to perform short transmission time interval (TTI) data transmission, the apparatus comprising one or more processors and memory configured to: process, for transmission to a base station, control information within a short transmission time interval (TTI) over a short TTI resource block (RB) set within a short physical uplink control channel (S-PUCCH) (fig.6, TABLE 2, [0054-59]: S-PUCCH for low-latency UE’s including control information and reference signaling), wherein the short TTI is shorter in time than a legacy TTI that has a duration of at least one (1) millisecond ([0034, 63]: legacy subframe/TTI is 1ms; fig.5, fig.6: short TTI subframes are, by definition, shorter in duration), and wherein the S-PUCCH is a subset of resources available for a short physical uplink shared channel (S-PUSCH) and the S-PUSCH is a subset of resources available for a PUSCH transmission (fig.6, [0054-59]: legacy PUCCH, PUSCH with short PUCCH, PUSCH), … ; process, for transmission to the base station, data within the short TTI over the short TTI RB set within the S-PUSCH (fig.6, [0054, 0063-65]: resource block uplink transmission), the data communicated over the short TTI RB set allocated for the short TTI that is equal to or less than one (1) millisecond (ms) ([0034, 63]: legacy subframe/TTI is 1ms; fig.5, fig.6: short TTI subframes are shorter in duration) … and accommodate1 base station scheduling for the … short TTI (fig.6, TABLE 2, [0054-59]: low-latency UE’s).
Holma may not explicitly teach and resources for the short TTI are allocated dynamically using a downlink control information (DCI) format on a physical downlink control channel (PDCCH).  However, Tooher teaches and resources for the short TTI are allocated dynamically using a downlink control information (DCI) format on a physical downlink control channel (PDCCH) ([0104]: dynamically indicated resources in DCI of PDCCH) (see also US-20140362832 at [0119, 161, 184]).
Thus, it would have been obvious to one of ordinary skill in the art to implement dynamic allocation, taught by Tooher, into the S-PUCCH, taught by Holma, in order to conform to a pre-existing and pre-defined communication protocol and enable the UE to utilize the uplink. In addition it would have been obvious to combine Tooher and Holma 
Although Holma already teaches the downlink where short TTI shares frequency resources with legacy TTI (fig.5), Holma may not explicitly teach being in a same frequency of alternative data being transmitted using the legacy TTI.  However, Xu teaches being in a same frequency of alternative data being transmitted using the legacy TTI (fig.14, [0148-151]: QPUCCH, QPUSCH may use same frequency location as legacy PUCCH, PUSCH and in different timeslots) … generate a bundled short TTI by bundling the short TTI with one or more additional short TTI ([0070, 141]: 0.5ms TTI bundling; reduced TTI).
Thus, it would have been obvious to one of ordinary skill in the art to implement co-existence of short TTI and legacy TTI on frequency resources, taught by Xu, into the uplink resource blocks, taught by Holma, in order to conform to a well-known and pre-existing protocol standard and for backward compatibility purposes ([0148-151]). In addition it would have been obvious to combine Holma and Xu in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Holma may not explicitly teach use a defined DCI format in the short TTI control region to determine a number of the bundled short TTI … bundled short TTI.  However, Rudolf teaches use a defined DCI format in the short TTI control region to determine a number of the bundled short TTI … bundled short TTI ([0061, 81, 97, 119]: TTI bundle size included in the DCI; wherein Xu teaches short TTI bundling).
Thus, it would have been obvious to one of ordinary skill in the art to implement the DCI indicating TTI bundle size, taught by Rudolf, into the short TTI, taught by Holma, in order to implement a commonly known feature of a pre-defined communication protocol to obtain predictable result of indicating control information. In addition it would have been obvious to combine Rudolf and Holma in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Independent Claim 47, 57
Claim 47, 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holma (US-20140226607) in view of Tooher (US-20170290008), Xu (US-20160100395), Rudolf (US-20140362832).
As to claim 47: Holma teaches an apparatus of base station, the base station configured to perform short transmission time interval (TTI) data transmission with a User Equipment (UE), the apparatus comprising one or more (fig.5, TABLE 2, [0047-52]: Short-PDCCH), wherein the short TTI is shorter in time than a legacy TTI that has a duration of at least one (1) millisecond ([0034, 63]: legacy subframe/TTI is 1ms; fig.5, fig.6: short TTI subframes are shorter in duration), and wherein the S-PDCCH is a subset of resources available for a short physical downlink shared channel (S-PDSCH) and the SPDSCH is a subset of resources available for a PDSCH transmission (fig.5, [0047-52]: legacy PDCCH, PDSCH with short PDCCH, PDSCH), … ; and process, for transmission to the UE, data within the short TTI over the short TTI RB set within the S-PDSCH (fig.5, TABLE 2 and [0047-0052]: short PDSCH), the data communicated over the short TTI RB set allocated for the short TTI that is equal to or less than one (1) millisecond (ms) ([0034, 63]: legacy subframe/TTI is 1ms; fig.5, fig.6: short TTI subframes are shorter in duration) being in a same frequency of alternative data being transmitted using the legacy TTI (fig.5 ,500, 506, [0048]: legacy 500 and short 506 sharing same frequency band for downlink) (see also US-20170318564, fig.13; US-20180192420, fig.5; US-20170290008, fig.2; US-20160309510, fig.2).
Holma may not explicitly teach and resources for the short TTI are allocated dynamically using a downlink control information (DCI) format on a PDCCH.  However, Tooher teaches and resources for the short TTI are allocated dynamically using a downlink control information (DCI) format on a PDCCH ([0104]: dynamically indicated resources in DCI of PDCCH) (see also US-20140362832 at [0119, 161, 184]).

Holma may not explicitly teach generate a bundled short TTI by bundling the short TTI with one or more additional short TTI.  However, Xu teaches generate a bundled short TTI by bundling the short TTI with one or more additional short TTI ([0070, 141]: 0.5ms TTI bundling; reduced TTI).
Thus, it would have been obvious to one of ordinary skill in the art to implement bundling short TTI’s, taught by Xu, into the uplink resource blocks, taught by Holma, in order to conform to a well-known and pre-existing protocol standard and for backward compatibility purposes. In addition it would have been obvious to combine Holma and Xu in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Holma may not explicitly teach use a defined DCI format in the short TTI control region to determine a number of the bundled short TTI … bundled short TTI.  However, Rudolf teaches use a defined DCI format in the short TTI control region to determine a number of the bundled short TTI … bundled short TTI ([0061, 81, 97, 119]: TTI bundle size included in the DCI; wherein Xu teaches short TTI bundling).
Thus, it would have been obvious to one of ordinary skill in the art to implement the DCI indicating TTI bundle size, taught by Rudolf, into the short TTI, taught by Holma, in order to implement a commonly known feature of a pre-defined communication protocol to obtain predictable result of indicating control information. In addition it would have been obvious to combine Rudolf and Holma in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 57: Holma teaches at least one non-transitory readable storage medium having instructions embodied thereon for base station to perform short transmission time interval (TTI) data transmission with a user equipment (UE), the instructions when executed cause the base station to: define, for the short TTI, a short TTI resource block (RB) set from resources allocated for a legacy TTI that has a duration of at least one (1) millisecond TTI ([0034, 63]: legacy subframe/TTI is 1ms; fig.5, fig.6: short TTI subframes are shorter in duration) according to a frequency division or time division for uplink transmission or downlink transmission (abstract, fig.5, fig.6, fig.7, fig.8, [0063, 0068]); define resources allocated for the legacy TTI that are protected from being used for the short TTI (abstract, fig.5, fig.6, fig.7, fig.8, [0063, 0068]); process, for transmission to the UE, control information within the short TTI over the short TTI RB set within a short physical downlink control channel (S-PDCCH) (fig.5, [0047-52]: legacy PDCCH, PDSCH with short PDCCH, PDSCH), wherein the short TTI is shorter in time than the TTI, and wherein the S-PDCCH is a subset of resources available for a short physical downlink shared channel (S-PDSCH) and the S-PDCCH is a subset of resources available for a PDSCH transmission (fig.5, [0047-52]: legacy PDCCH, PDSCH with short PDCCH, PDSCH), … ; and process, for transmission to the UE, data within the short TTI over the short TTI RB set within the S-PDSCH (fig.5, TABLE 2 and [0047-0052]: short PDSCH), the data communicated over the short TTI RB set allocated for the short TTI that is equal to or less than one (1) millisecond (ms) ([0034, 63]: legacy subframe/TTI is 1ms; fig.5, fig.6: short TTI subframes are shorter in duration) being in a same frequency of alternative data being transmitted using the legacy TTI (fig.5 ,500, 506, [0048]: legacy 500 and short 506 sharing frequency band for downlink) (see also US-20170318564, fig.13; US-20180192420, fig.5; US-20170290008, fig.2; US-20160309510, fig.2).
Holma may not explicitly teach and resources for the short TTI are allocated dynamically using a downlink control information (DCI) format on a PDCCH.  However, Tooher teaches and resources for the short TTI are allocated dynamically using a downlink control information (DCI) format on a PDCCH ([0104]: dynamically indicated resources in DCI of PDCCH) (see also US-20140362832 at [0119, 161, 184]).
Thus, it would have been obvious to one of ordinary skill in the art to implement dynamic allocation, taught by Tooher, into the S-PUCCH, taught by Holma, in order to conform to a pre-existing and pre-defined communication protocol and enable the UE to utilize the uplink. In addition it would have been obvious to combine Tooher and Holma in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Holma may not explicitly teach generate a bundled short TTI by bundling the short TTI with one or more additional short TTI.  However, Xu teaches generate a bundled short TTI by bundling the short TTI with one or more additional short TTI ([0070, 141]: 0.5ms TTI bundling; reduced TTI).
Thus, it would have been obvious to one of ordinary skill in the art to implement bundling short TTI’s, taught by Xu, into the uplink resource blocks, taught by Holma, in order to conform to a well-known and pre-existing protocol standard and for backward compatibility purposes. In addition it would have been obvious to combine Holma and Xu in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Holma may not explicitly teach use a defined DCI format in the short TTI control region to determine a number of the bundled short TTI … bundled short TTI.  However, Rudolf teaches use a defined DCI format in the short TTI control region to determine a number of the bundled short TTI … bundled short TTI ([0061, 81, 97, 119]: TTI bundle size included in the DCI; wherein Xu teaches short TTI bundling).
Thus, it would have been obvious to one of ordinary skill in the art to implement the DCI indicating TTI bundle size, taught by Rudolf, into the short TTI, taught by Holma, in order to implement a commonly known feature of a pre-defined communication protocol to obtain predictable result of indicating control information. In addition it would have been obvious to combine Rudolf and Holma in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Dependent Claims
Claim 34, 36, 37, 38, 40, 41, 42, 45, 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holma (US-20140226607) in view of Tooher (US-20170290008), Xu (US-20160100395), Rudolf (US-20140362832).
As to claim 34: Holma teaches the apparatus of claim 31, wherein the one or more processors and memory are further configured to process, for downlink (fig.5: downlink shared frequency space between legacy and short frequency band) transmission from a base station, the data communicated on the short TTI RB set allocated for the short TTI that is equal to or less than one (1) millisecond (ms) ([0034, 63]: legacy subframe/TTI is 1ms; fig.5, fig.6: short TTI subframes are shorter in duration) in a same frequency of alternative data being transmitted using the legacy TTI (fig.5 ,500, 506, [0048]: legacy and short sharing frequency band).

As to claim 36: Holm teaches the apparatus of claim 31 wherein the short TTI is defined as equal to one or more orthogonal frequency multiple access (OFDMA) symbols(abstract, fig.7, fig.8, [0063, 0068]).

As to claim 37: Holma teaches the apparatus of claim 31, wherein the one or more processors and memory are further configured to detect control regions and data regions in the short TTI RB set allocated for the short TTI(fig.5, [0057-0052]: legacy PDCCH, PDSCH with short PDCCH, PDSCH; fig.6, [0054-59]: legacy PUCCH, PUSCH with short PUCCH, PUSCH).

As to claim 38: Holma teaches the apparatus of claim 31, wherein the one or more processors and memory are further configured to monitor a control region in the short TTI RB set allocated for the short TTI(fig.5, [0057-0052]: legacy PDCCH, PDSCH with short PDCCH, PDSCH; fig.6, [0054-59]: legacy PUCCH, PUSCH with short PUCCH, PUSCH).

As to claim 40: Holma teaches the apparatus of claim 31, wherein the one or more processors and memory are further configured to multiplex data transmissions using the legacy TTI and data transmissions using the short TTI (fig.5, [0057-0052]: legacy PDCCH, PDSCH with short PDCCH, PDSCH; fig.6, [0054-59]: legacy PUCCH, PUSCH with short PUCCH, PUSCH).

As to claim 41: Holma teaches the apparatus of claim 31, wherein the one or more processors and memory are further configured to use the short TTI or the legacy TTI for a selected subframe (fig.5, [0057-0052]: legacy PDCCH, PDSCH with short PDCCH, PDSCH; fig.6, [0054-59]: legacy PUCCH, PUSCH with short PUCCH, PUSCH).

([0042]: RRC).

As to claim 45: Holma teaches the apparatus of claim 31, wherein the apparatus includes at least one of an antenna, a touch sensitive display screen, a speaker, a microphone, a graphics processor, an application processor, a baseband processor, an internal memory, a nonvolatile memory port, and combinations thereof (fig.10a, fig.10b, [0085]).

As to claim 46: Holma teaches the apparatus of claim 31, wherein the control information and the data are processed for transmission (fig.5, [0057-0052]: legacy PDCCH, PDSCH with short PDCCH, PDSCH; fig.6, [0054-59]: legacy PUCCH, PUSCH with short PUCCH, PUSCH) using a baseband processor (fig.10a, fig.10b, [0038, 0085]).

Claim 48, 49, 50, 52, 53, 55, 56, 58, 59, 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holma (US-20140226607) in view of Tooher (US-20170290008), Xu (US-20160100395), Rudolf (US-20140362832).
([0034, 63]: legacy subframe/TTI is 1ms; fig.5, fig.6: short TTI subframes are shorter in duration) (See also US-20090245190 fig.17, [0101]).

As to claim 49, 60: Holma teaches The apparatus of claim 47, 57, wherein the short TTI is defined as equal to one or more orthogonal frequency multiple access (OFDMA) symbols (abstract, fig.7, fig.8, [0063, 0068]).

As to claim 50: Holma teaches the apparatus of claim 47, wherein the one or more processors and memory are further configured to multiplex data of the legacy TTI and data of the short TTI using frequency division multiplexing (FDM) (fig.5, [0057-0052]: legacy PDCCH, PDSCH with short PDCCH, PDSCH; fig.6, [0054-59]: legacy PUCCH, PUSCH with short PUCCH, PUSCH; OFDMA is type of FDM).

As to claim 52: Holma teaches the apparatus of claim 47, wherein the one or more processors and memory are further configured to: use the short TTI in a selected subframe for transmitting data to or receiving data from the UE (fig.5, [0057-0052]: legacy PDCCH, PDSCH with short PDCCH, PDSCH; fig.6, [0054-59]: legacy PUCCH, PUSCH with short PUCCH, PUSCH); use the legacy TTI and the short TTI 
or schedule data, for transmission to the UE, according to the short TTI over the another short TTI RB set within the PUCCH, wherein the other short TTI RB set is the
subset of resources available for PUSCH transmissions.

As to claim 53: Holma teaches the apparatus of claim 47, wherein the one or more processors and memory are further configured to determine the short TTI RB set in order to monitor a short TTI control region (fig.5, [0057-0052]: legacy PDCCH, PDSCH with short PDCCH, PDSCH; fig.6, [0054-59]: legacy PUCCH, PUSCH with short PUCCH, PUSCH), wherein the short TTI RB set is scheduled according to static scheduling ([0026, 49, 52]), wherein the short TTI RB set is located in a same one or more resource elements (REs) in each subframe, or the short TTI RB set is scheduled according to dynamic scheduling ([0026, 49, 52]), wherein the short TTI RB set is located in different one or more resource elements (REs) in every subframe (fig.5, [0047-0052]: legacy PDCCH, PDSCH with short PDCCH, PDSCH; fig.6, [0054-59]: legacy PUCCH, PUSCH with short PUCCH, PUSCH).

As to claim 55: Holma teaches the apparatus of claim 47, wherein the one or more processors and memory are further configured to use the short TTI or the bundled (fig.5, [0047-0052]; fig.6, [0054-59]).

As to claim 56: Holma teaches the apparatus of claim 47, wherein the short TTI RB set is a subset of resources available for the legacy TTI (fig.5, [0047-0052]; fig.6, [0054-59]).

As to claim 58: Holma teaches the at least one non-transitory machine readable storage medium of claim 57, further comprising instructions which when executed cause the base station to: process, for reception from the UE, control information within the short TTI over another short TTI resource block (RB) set within a short physical uplink control channel (S-PUCCH) (fig.6, [0054-59]: legacy PUCCH, PUSCH with short PUCCH, PUSCH), wherein the S-PUCCH is a subset of resources available for a short physical uplink shared channel (S-PUSCH) and the S-PUSCH is a subset of resources available for a PUSCH transmission (fig.6, [0054-59]: legacy PUCCH, PUSCH with short PUCCH, PUSCH); and process, for reception from the UE, data within the short TTI over the short TTI RB set within the S-PUSCH (fig.6, [0054-59]: legacy PUCCH, PUSCH with short PUCCH, PUSCH).

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holma (US-20140226607), Tooher (US-20170290008), Xu (US-20160100395), Rudolf (US-20140362832) in further view of Froberg Olsson (US-20180279269).

Holma may not explicitly teach wherein the short TTI is defined as 0.1 milliseconds (ms).  However, Olsson teaches wherein the short TTI is defined as 0.1 milliseconds (ms) ([0020]).
Thus, it would have been obvious to one of ordinary skill in the art to implement 0.1 ms TTI, taught by Olsson, into the TTI, taught by Holma, in order to calibrate the system to the needs of the subscriber and because adjusting a TTI is intrinsic to the nature of a TTI. In addition it would have been obvious to combine Olsson and Holma in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holma (US-20140226607), Tooher (US-20170290008), Xu (US-20160100395), Rudolf (US-20140362832) in further view of Lee (US-20110032925).
As to claim 39: Holma teaches the apparatus of claim 31.
Holma may not explicitly teach wherein the one or more processors and memory are further configured to blindly detect the short TTI RB set allocated for the short TTI.  However, Lee teaches wherein the one or more processors and memory are further configured to blindly detect the short TTI RB set allocated for the short TTI([0109]: blind decode with RNTI).
(fig.5, fig.6), in order to implement  pre-existing feature of an established protocol and to enable proper reception of data ([0109]). In addition it would have been obvious to combine Lee and Holma in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holma (US-20140226607), Tooher (US-20170290008), Xu (US-20160100395), Rudolf (US-20140362832) in further view of Bienas (US-20110243261).
As to claim 43: Holma teaches the apparatus of claim 31, wherein the short TTI RB set allocated for the short TTI (fig.5, fig.6).
Holma may not explicitly teach is signaled using the legacy physical downlink control channel (PDCCH) masked with a specific radio network temporary identifier (RNTI).  However, Bienas teachesis signaled using the legacy physical downlink control channel (PDCCH) masked with a specific radio network temporary identifier (RNTI)([0054, 55]) (see also US-20140362806 [0004]).
Thus, it would have been obvious to one of ordinary skill in the art to implement RNTI, taught by Bienas, into short TTI, taught by Holma, in order to to implement  pre-existing feature of an established protocol and to enable proper transmission of data to the specific UE ([0054, 55]). In addition it would have been obvious to combine Bienas .

Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holma (US-20140226607), Tooher (US-20170290008), Xu (US-20160100395), Rudolf (US-20140362832) in further view of Gorokhov (US-20070047485).
As to claim 51: Holma teaches the apparatus of claim 47, … while designating the legacy TTI and the short TTI as a continuous frequency region for an uplink(fig.5, [0057-0052]: legacy PDCCH, PDSCH with short PDCCH, PDSCH; fig.6, [0054-59]: legacy PUCCH, PUSCH with short PUCCH, PUSCH).
Holma may not explicitly teach wherein the one or more processors and memory are further configured to interleave frequency regions of the TTI and the short TTI for a downlink.  However, Gorokhov teaches wherein the one or more processors and memory are further configured to interleave frequency regions of the TTI and the short TTI for a downlink ([0073, 87]: downlink interleave).
Thus, it would have been obvious to one of ordinary skill in the art to implement interleaving, taught by Gorokhov, into the downlink, taught by Holma, in order to use a pre-existing technique to guard against burst errors ([0073, 87]). In addition it would have been obvious to combine Holma and Gorokhov in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holma (US-20140226607), Tooher (US-20170290008), Xu (US-20160100395), Rudolf (US-20140362832) in further view of Xu (US-20150029923).
As to claim 54: Holma teaches the apparatus of claim 47, 
Holma may not explicitly teach wherein the one or more processors and memory are further configured to generate a bundled short TTI by bundling a plurality of short TTIs, wherein the plurality of short TTIs include a fixed number of the short TTI.  However, Tabet teaches wherein the one ormore processors and memory are further configured to generate a bundled short TTI by bundling a plurality of short TTIs,wherein the plurality of short TTIs include a fixed number of the short TTI ([0070, 141]: 0.5ms TTI bundling; reduced TTI; wherein ‘fixed number’ is inherent as there will always be some number of TTI’s being bundled).
Thus, it would have been obvious to one of ordinary skill in the art to implement bundling short TTI’s, taught by Xu, into the uplink resource blocks, taught by Holma, in order to conform to a well-known and pre-existing protocol standard and for backward compatibility purposes. In addition it would have been obvious to combine Holma and Xu in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Holma may not explicitly teach wherein the fixed number of short TTI includes one or more symbols in a downlink bundle and one or more symbols in an uplink bundle.  However, Xu teaches wherein the fixed number of short TTI includes one or ([0059,0080]).
Thus, it would have been obvious to one of ordinary skill in the art to implement uplink / downlink symbols , taught by Xu , into the short TTI, taught by Holma, in order to perform uplink and downlink transmissions ([0059, 80]). In addition it would have been obvious to combine Xu and Holma in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273.  The examiner can normally be reached on M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW C OH/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Accommodate” is vague and undefined.